Citation Nr: 9919215	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastritis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty for a period of over 20 
years, retiring in December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
the issues claimed on appeal.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran claims that he is entitled to service connection 
for a gastrointestinal disorder and for hypertension.  He 
maintains that he has been treated at the VA outpatient 
clinic in Baton Rouge for his disorders.  However, it does 
not appear that an attempt was made to associate records from 
the Clinic with the claims file.  Further, he notes that a 
complete set of service medical records is not associated 
with the claims file.  Specifically, he relates that records 
from July 1962 to March 1967 and from July 1981 to December 
1982 have not been obtained.  The Board notes that some 1982 
service medical records are contained in the claims file but 
finds that an additional attempt should be made to assure 
that all service records are of record.  Finally, the 
veteran's service representation contends that current VA 
examinations are in order.  The Board finds that examinations 
are in order only if post-service medical records reveal 
treatment for the disorders claimed on appeal.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a gastrointestinal disorder or for 
hypertension, not already associated with 
the claims file, including the outpatient 
treatment records from the VA outpatient 
clinic in Baton Rouge.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, treatment center, or 
employer specified by the veteran, 
including that mentioned above, to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claims.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998). 

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

4.  Only if medical evidence shows post-
service treatment for a gastrointestinal 
disorder and/or for hypertension, the 
veteran should then be scheduled for the 
appropriate VA examinations in order to 
determine the nature and severity of his 
claimed disabilities.  

Initially, the examiners are requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record and adequately 
summarize all of the relevant history, 
including relevant treatment and previous 
diagnoses regarding the veteran's claimed 
disabilities.  

Then, the examiners are requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's claimed 
disabilities.  All indicated tests and 
studies should be performed.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the reports.  

If additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiners for review purposes prior to 
the examinations, and the complete 
examination reports, including any X-ray 
reports, should be associated with the 
claims file. 

5.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a gastrointestinal 
disorder, claimed as gastritis, and for 
hypertension.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

